Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a direct reduction method, classified in C21B 13/00.
II. Claims 11-20, drawn to a direct reduction system, classified in F27B 1/00.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be practiced by another and materially different process, i.e., the gases would not necessarily need to go through a reformer, the hydrogen necessary for reduction could be produced by electrolysis and joined directly with an amount of natural gas prior to being placed into the shaft furnace.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Christine Beninati on 29 March 2022 a provisional election was made with traverse to prosecute the invention of Group II, claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 recite the limitations “20-90%” and “30-70%”. It is unclear if “%” indicates mass%, weight%, atomic%, volume%, etc. Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bixler et al. (US 4,756,750, hereinafter “Bixler”) in view of Eder et al. (US 2015/0259760A1, hereinafter “Eder”).

Regarding claims 11, 15, 17, 18, 19, and 20, Bixler teaches an energy efficient process for the direct reduction of iron ore where a primary steam-methane reformer is placed upstream of a shaft furnace (Bixler, Column 6, lines 22-25 and Figure 3). Moreover, Bixler teaches that cleaned natural gas is fed into the primary reformer with an appropriate amount of steam, i.e., carbon-free oxidizing gas, such that the steam to carbon ratio is 1.3, to produce a reformer gas, i.e., variable amounts of natural gas and steam are added (Bixler, Column 6, lines 30-36 and Figure 3). Bixler further teaches that the reformed gas is then fed into a shaft furnace (Bixler, Figure 3). 
The direct reduction process of Bixler corresponds to a direct reduction system of claim 11 of the present invention. Using variable amounts of natural gas and steam in the primary reformer of Bixler corresponds to external gas sources operable for adding variable amounts of natural gas and a carbon-free oxidizing gas to a feed gas stream upstream of a reformer operable for reforming the feed gas stream to form a reformed gas stream of claim 11 of the present invention. Adding the reformed gas to the shaft furnace of Bixler corresponds to a shaft furnace operable for receiving the reformed gas stream and using the reformed gas stream to reduce a metallic ore material to a direct reduced metallic material of claim 11 of the present invention. The use of steam in the primary reformer of Bixler corresponds to wherein the carbon-free oxidizing gas comprises steam of claim 15 of the present invention. 
While Bixler teaches adding natural gas and steam to the reformer (Bixler, Figure 3), Bixler does not explicitly disclose adding variable amounts of hydrogen to a feed gas stream upstream of a reformer operable for reforming the feed gas stream to form a reformed gas stream, wherein the variable amount of hydrogen is selected to replace 20-90% or 30-70% of the natural gas by fuel value, wherein the variable amount of hydrogen is selected based upon an available supply of hydrogen, or wherein the variable amount of hydrogen is selected based upon the available supply of hydrogen from a renewable hydrogen source.
With respect to the difference, Eder teaches a method for producing steel in which iron ore is reduced with hydrogen, where the hydrogen from the regenerative processes can be used with carbon-containing or hydrogen-containing gas flows, including natural gas, in a direct reduction system (Eder, Abstract and [0015]). Eder also teaches that the ratio of hydrogen from the regenerative processes to carbon-containing or hydrogen-containing gas flows can be continuously varied as a function of availability, for example if a very large amount of hydrogen is available, this can be used up to almost 100% for the reduction, i.e., replacing almost 100% of the natural gas with hydrogen gas (Eder, [0015]). 
As Eder expressly teaches, by replacing some/all of the natural gas with hydrogen gas, it is possible to reduce the emission of CO2 as much as possible through the use of regenerative energy sources (Eder, [0042]). 
Bixler and Eder are analogous art as they are both drawn to creating a reducing gas for a direct reduction process (Bixler, Abstract; Eder, Abstract).
In light of the above motivation to replace up to 100% of the natural gas with hydrogen gas in the reforming process as taught in Eder above, it therefore would have been obvious to one of ordinary skill in the art to replace some or all of the natural gas in Bixler with hydrogen gas in order to reduce the overall CO2 emissions during the reforming process, and thereby arrive at the present invention. 
The possibility of replacing some or all of the natural gas with hydrogen of Eder corresponds to adding variable amounts of hydrogen to a feed gas stream upstream of a reformer operable for reforming the feed gas stream to form a reformed gas stream of claim 11, wherein the variable amount of hydrogen is selected to replace 20-90% or 30-70% of the natural gas by fuel value of claims 17 and 18, wherein the variable amount of hydrogen is selected based upon an available supply of hydrogen of claim 19, and wherein the variable amount of hydrogen is selected based upon the available supply of hydrogen from a renewable hydrogen source of claim 20 of the present invention. 

Regarding claims 12 and 13, Bixler also teaches that from the shaft furnace, effluent gas, i.e., top gas, is cleaned of dust, cooled, and reduced in water content in heat exchanger/water removal unit and then compressed in compressor prior to routing it to the CO-2 removal system, heater, and adding to the reformed gas stream prior to entry to the shaft furnace (Bixler, Column 6, line 58-Column 7, line 6 and Figure 3). The recycling of top gas to the gas stream of Bixler corresponds to wherein the feed gas stream comprises a top gas stream recycled from the shaft furnace of claim 12 of the present invention. The use of a wet scrubber and compressor for the top gas of Bixler corresponds to further comprising one or more of wet scrubber operable for wet scrubbing and a compressor operable for compressing the top gas stream of claim 13 of the present invention. 

Regarding claim 14, Bixler also teaches that the cleaned natural gas is mixed with the steam, and then preheated prior to being introduced into the primary reformer (Bixler, Column 6, lines 30-36). The preheating of the mixed gases prior to reforming of Bixler corresponds to wherein the external gas sources are further operable for adding the variable amounts of the natural gas, the hydrogen, and the carbon-free oxidizing gas to the feed gas stream upstream of the reformer and a preheater disposed upstream of the reformer of claim 14 of the present invention. 

Regarding claim 16, Bixler also teaches that the amount of steam is controlled to as to have a “steam to carbon” ratio ranging from 0.6-1.3, i.e., a k-factor value overlaps with the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738